Citation Nr: 0903710	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a restoration of a 10 percent rating for 
diabetes mellitus, type II, including the question of whether 
a higher rating is warranted for this disability.

2.	Entitlement to a higher initial rating than 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty between December 1950 and 
May 1978.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which reduced from 10 to 0 percent the 
disability rating for service-connected diabetes mellitus, 
type II, effective July 25, 2006, and which also granted 
service connection and a 10 percent rating for tinnitus, 
effective April 19, 2006. The veteran appealed the initial 
assigned evaluation for tinnitus. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals the 
initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity since the date of service connection).


FINDINGS OF FACT

1.	At the time of the July 2006 RO rating decision that 
reduced from 10 to 0 percent the disability rating for 
diabetes mellitus, type II, the veteran did not have symptoms 
and manifestations requiring treatment through dietary 
restrictions.       

2.	Since February 13, 2008, the veteran has had 
hypoglycemia considered associated with diabetes mellitus, 
which requires treatment through dietary restrictions.

3.	The veteran has a 10 percent disability rating for his 
bilateral tinnitus which is the maximum schedular rating 
under the VA rating criteria. 


CONCLUSIONS OF LAW

1.	The criteria for restoration of a 10 percent schedular 
rating for diabetes mellitus, type II, from July 25, 2006, 
are not met. 38 U.S.C.A. §§1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2008).

2.	The criteria for a 10 rating for hypoglycemia as 
symptomatic of diabetes mellitus, type II, are met, effective 
from February 13, 2008. 38 U.S.C.A. §§1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2008).

3.	There is no legal basis for the assignment of an initial 
rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

Pertaining to the determination of the current disability 
rating for diabetes mellitus, type II, under 38 C.F.R. § 
3.105(e) there are several procedural steps that must be 
taken when a rating reduction is considered to ensure due 
process is afforded to the claimant. This includes an initial 
rating action proposing the reduction or discontinuance that 
sets forth all material facts and bases. The beneficiary 
should be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level, prior to action taken to 
reduce or discontinue the benefit at issue. 

Generally, where the RO reduces a veteran's disability rating 
without implementing these procedural guarantees, the 
reduction action is void ab initio. See Greyzck v. West, 12 
Vet. App. 288, 292 (1999); Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995). Here, however, as the July 2006 RO rating 
decision also granted a 10 percent rating for tinnitus, the 
veteran's total combined rating for his service-connected 
disabilities remained at 60 percent and thus the provisions 
of 38 C.F.R. § 3.105(e) do not apply. See Stelzel v. 
Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that 
VA was not obligated to provide a veteran with sixty days 
notice before making a disability rating decision effective 
if the decision did not reduce the overall compensation paid 
to the veteran).

As to the matter of an increased rating for diabetes 
mellitus, the RO has informed the veteran of what evidence 
would substantiate this claim through January and March 2006 
VCAA notice letters. The May 2007 SOC explained the general 
criteria to substantiate a claim for increased rating. The 
VCAA notice further indicated the joint obligation between VA 
and the veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

The additional claim for increased initial rating for 
tinnitus is being resolved entirely by application of the 
provisions of the rating schedule, under which 10 percent is 
the highest assignable evaluation. The VCAA does not apply 
because there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating this 
claim. 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim). See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  

Also, during pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued the decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), pursuant to 
which there exists a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The RO properly apprised the veteran of the applicable rating 
criteria for the evaluation of diabetes mellitus through June 
2008 correspondence in accordance with the holding in 
Vazquez. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice to the veteran met this standard since it 
preceded issuance of the July 2006 RO rating decision on 
appeal.
 
The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining extensive records of 
VA outpatient treatment. The veteran has undergone several VA 
examinations. 38 C.F.R. § 4.1 (for purpose of application of 
the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).           In 
support of his claims, the veteran provided records from 
private treatment providers, and an internet medical journal 
article. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analysis of the Claims

Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). The claimant may still 
experience multiple distinct degrees of disability that 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The claim 
for a higher evaluation for diabetes mellitus falls within 
this categorization.

A.	Restoration of a 10 Percent Rating

The medical evidence of record as of the July 2006 rating 
decision that reduced the compensation benefits for diabetes 
mellitus, effective July 25, 2006, did not establish that the 
veteran manifested compensable symptomatology under the 
rating criteria, namely that he required the following of a 
restricted diet. Hence, the Board is denying the claim to 
restore a 10 percent rating from the effective date provided.

Previously, a February 2003 RO rating decision granted 
service connection and an initial 10 percent rating for 
diabetes mellitus, type II, associated with herbicide 
exposure during service, effective from January 10, 2002.

In July 2006, the RO reduced from 10 to 0 percent the 
evaluation for diabetes mellitus based on the finding that 
more recent treatment appeared to exclude the propriety of a 
diagnosis of diabetes. During a February 2006 VA examination 
the physician on review of treatment records and current 
laboratory test results was unable to confirm a diagnosis of 
diabetes. There was evidence of prior hospitalization for 
hypoglycemia. However, the evidence of record did not 
establish diabetes mellitus controlled by restricted diet.

The applicable VA regulations generally provide for the 
stabilization of assigned disability evaluations, to include 
that rating agencies handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability in the rating process, and that if 
warranted in doubtful cases the assigned evaluation should 
remain in effect pending scheduling of a review examination.  
See 38 C.F.R. § 3.344(a) and (b). This notwithstanding, these 
provisions apply only to ratings which have been in effect 
for five years or more at the same level, which is not the 
case at present. 38 C.F.R. § 3.344(c). 

Under Diagnostic Code 7913, a 10 percent rating for diabetes 
mellitus is warranted when the condition is manageable by 
restricted diet only. A 20 percent rating is warranted for 
diabetes mellitus when requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet. A 40 percent 
rating is warranted when it requires insulin, restricted 
diet, and regulation of activities. A 60 percent rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. A maximum 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.  A note 
to that criteria provides that compensable complications of 
diabetes mellitus are to be evaluated separately, unless they 
are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are to be considered 
part of the diabetic process under Diagnostic Code 7913. 
Also, for purpose of applying Diagnostic Code 7913, medical 
evidence is required to show that occupational and 
recreational activities have been restricted. Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The relevant medical history includes the report of an 
October 2002 VA examination stating the veteran had recently 
been diagnosed with diabetes mellitus. He had a low blood 
sugar result following laboratory work. He complained of 
experiencing confusion and stated that he almost went into a 
coma. The veteran denied any hypoglycemic reactions and was 
on no concentrated diet to either limit or increase intake of 
higher sugar foods. He denied any weight loss, restrictions 
of his activities, or visual problems. He had high blood 
pressure for which he was taking medication. The clinical 
diagnosis was diabetes mellitus, type II, with no evidence of 
end organ damage. The veteran did have proteinuria on 
urinalysis, but otherwise normal hemoglobin A1c and glucose 
readings on laboratory testing. 

Records of VA outpatient treatment show that on an August 
2005 general medical consultation the veteran reported having 
recurring and more frequent episodes of disorientation and 
confusion, with several causes ruled out such as transient 
ischemic attacks, arrhythmias, or a pheochromocytoma. The 
physician counseled the veteran on keeping a low salt and low 
fat diet, and a program of exercise. On re-evaluation in 
September 2005 the veteran described continued episodes of 
sudden onset of confusion with sweating and flushing that 
could be relieved by consuming higher sugar foods. The 
physician in summarizing lab test results indicated that he 
could not rule out insulinoma. It was indicated that the 
veteran may have had a gastrointestinal dumping syndrome that 
led to hypoglycemia, but also could have had fasting 
hypoglycemia. In view of the continuing episodes of 
confusion, disorientation, and sweating the veteran underwent 
an EEG study which was normal. Later that month, the veteran 
was prescribed a blood glucose monitor and oral glycemics for 
treatment of these episodes.

In October 2005 the veteran was evaluated for a complaint of 
low blood glucose followed by an episode of confusion. He had 
eaten food containing a very high sugar level a few hours 
before this episode. The VA nurse practitioner explained that 
the episode could have been due to a sudden drop in sugars as 
the veteran's body attempted to correct probable high insulin 
with its own insulin production. 

During VA examination in February 2006, the examiner 
indicated that the veteran reportedly was unsure about the 
diagnosis of diabetes mellitus. According to the examiner, 
the veteran never had a high blood sugar level that the 
examiner could find in any of the medical records going back 
to 2002. The veteran had never been hospitalized for 
ketoacidosis and only once for the hypoglycemia when he was 
first diagnosed. He did not follow any special diet. He 
stated he drank orange juice when he thought his blood sugar 
was low. He had not experienced weight gain or loss, or 
restriction of activities. The veteran had not taken 
medications for his diabetes, and had no visual problems or 
neurologic symptoms. Physical examination revealed normal 
cardiovascular and neurological evaluations. Evaluations of 
the eyes, skin, and all extremities were normal. Laboratory 
data revealed that fasting blood sugars, hemoglobin A1cs, and 
current kidney function were all normal. The VA examiner 
indicated that the veteran did not have type II diabetes 
mellitus at that time, and he was unable to conclude that the 
veteran ever had this condition. 

VA treatment records contain a February 2006 neurological 
consultation during which the veteran complained of an 
episode of disorientation and profuse sweating in which he 
was brought to a local emergency room and found to be 
hypoglycemic. He had since been checking his blood glucose 
levels and when low drinking fluids high in sugar. The 
neurologist indicated that the veteran's symptoms appeared to 
be related to hypoglycemia and were not primarily a central 
nervous system process. A September 2007 report states an 
impression of status-post gastrectomy for peptic ulcer 
disease now with intermittent hypoglycemic episodes, and a 
recent upper GI study with evidence of gastroparesis although 
the veteran was asymptomatic. 

In view of the preceding there is sufficient basis to 
conclude that the RO's decision to reduce the evaluation for 
diabetes mellitus, type II, to noncompensable had support in 
the factual record. Since the original grant of service 
connection by a February 2003 rating decision, there has been 
evidence which contradicts the finding that the veteran had 
compensable symptomatology attributable to diabetes mellitus, 
i.e., by evidence of the need for a restricted diet due to 
this service-connected disability. Significantly, the 
February 2006 VA examination report indicated that there were 
no conclusive grounds for a diagnosis of diabetes mellitus on 
review of the treatment history and after an examination. 
This determination aside, the issue of the propriety of the 
original grant of service connection is not under 
consideration, as the RO has not undertaken a proposed 
severance of service connection under 38 C.F.R. § 3.105(d). 
The absence of a confirmed diagnosis of the service-connected 
disability under evaluation, however, would obviously weigh 
against the presence of any compensable manifestations of the 
same. 

In any event, there is no indication that the veteran has 
demonstrated any ongoing symptomatology of diabetes mellitus, 
or likely related condition that necessitated he utilize a 
restricted diet. The VA treatment history reveals that during 
episodes of symptoms of disorientation and confusion, later 
diagnosed as hypoglycemia, the veteran could often alleviate 
them by consuming fluids high in sugar. He was also counseled 
on maintaining a healthy diet. There was no record 
establishing at this point, however, that any VA or private 
treatment provider prescribed diet modification to treat 
diabetes mellitus or an associated disorder. During the 
February 2006 VA examination, the veteran specifically denied 
having changed his diet. As a result, the competent evidence 
did not show that the requirements for a compensable rating 
were met upon thorough review of the evidence then on file.

Accordingly, the RO's July 2006 rating decision in having 
reduced to noncompensable the rating for the veteran's 
diabetes mellitus was consistent with both a reasoned 
analysis of the medical history, and the applicable rating 
criteria. Thus, the claim for restoration of the assigned 10 
percent rating is being denied. Since the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply. See 38 C.F.R. § 4.1. See also 
Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.	Increased Rating

The medical evidence since obtained establishes that the 
veteran continuously manifests hypoglycemia which in all 
likelihood is associated with the onset of diabetes mellitus, 
and requires the following of a restricted diet. 


In his February 2008 correspondence, a private physician at a 
diabetes and thyroid disorder treatment clinic stated that he 
had evaluated the veteran for hypoglycemic symptoms and 
documented low home glucose readings. All of the low glucose 
readings had followed eating meals. The veteran had not 
passed out on any occasion. His past medical history was 
notable for gastrectomy for peptic ulcer disease, gout and 
hypertriglyceridemia. He was documented not to have 
gastrointestinal dumping syndrome during a gastric emptying 
study. An examination had been unremarkable, and laboratory 
tests had shown normal hemoglobin A1c. The physician 
indicated he suspected the veteran had a degree of insulin 
resistance as evidenced by his gout and high triglycerides. 
He stated that it was likely the veteran's "hypoglycemia" 
was preceded by hyperglycemia. He indicated he had discussed 
measures with the veteran that could lead to minimizing 
hyperglycemia (small more frequent meals, etc.), and that if 
this failed to help the veteran over the next two months, he 
would recommend prescription of metformin. A brochure 
included with this correspondence sets forth in detail a 
dietary program intended to alleviate and prevent the 
development of hypoglycemic symptoms.

The more recently obtained medical evidence indicates a 
measurable increase in the veteran's symptoms that to a 
reasonable likelihood is incidental to his service-connected 
disability. In his February 2008 statement, the evaluating 
private physician explained that the veteran consistently 
experienced hypoglycemia which could be treated through 
dietary restriction measures, for instance involving smaller 
portions of meals. There was encapsulated a more in-depth 
prescribed dietary regimen as indicated above. The physician 
stated that in the event these measures did not succeed a 
course of medication was recommended. The requirement of 
restricted diet having been demonstrated, the record 
necessarily must show that diabetes mellitus is the actual 
cause of symptomatology. There is the above physician's 
statement in this case that the veteran had insulin 
resistance, suggesting a pre-diabetic condition, as well as 
contemplated prescription of medication commonly utilized to 
treat diabetes. 

Moreover, there is of record prior to February 2008 the 
reports of several VA studies which ruled out cardiovascular, 
neurological, and other suspected causes of hypoglycemia. 
Hence, there also is no basis to distinguish the veteran's 
hypoglycemia from the existing diagnosis of diabetes 
mellitus, and this medical manifestation can therefore be 
attributed to service-connected disability. See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (where it is not possible 
to separate the effects of a service-connected disability 
from any nonservice-connected conditions by competent 
opinion, all symptoms must be attributed to the service-
connected disability). See also, Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006). While there is as mentioned the 
February 2006 VA examiner's determination that the veteran 
did not in fact have diabetes mellitus, a comprehensive 
overview of the record including the February 2008 
physician's statement nonetheless substantiates a plausible 
diagnosis either of diabetes mellitus, type II, or of 
hypoglycemic reaction with a link to the onset of diabetes 
mellitus. Thus, the Board will resolve any reasonable doubt 
in the veteran's favor on the issue of whether his documented 
hypoglycemia is due to diabetes mellitus in finding that this 
is indeed symptomatic of his service-connected disorder. 38 
C.F.R. § 3.102.

Consequently, a 10 percent rating is warranted for diabetes 
mellitus, as of the February 13, 2008 date of the private 
physician's statement, based upon evidence that the treatment 
of hypoglycemia associated with diabetes mellitus required 
the use of a dietary regimen. 38 C.F.R. § 4.119, Diagnostic 
Code 7913. The record does not further indicate use of 
insulin or an oral hypoglycemic agent as to otherwise warrant 
a higher 20 percent rating. Hence, a 10 percent schedular 
rating is assigned from February 13, 2008 onwards.

Tinnitus

The veteran is requesting an increased initial rating for 
tinnitus, in excess of the current assigned 10 percent. 
However, since 10 percent is the maximum disability 
evaluation which is allowable for tinnitus under the VA 
rating schedule, this claim will be denied. 

Under the current version of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008),           a single 10 percent rating is to 
be assigned for recurrent tinnitus. Note 2 to the rating 
criteria provides that only a single evaluation for recurrent 
tinnitus may be assigned whether the sound is perceived in 
one ear, both ears, or in the head. 


In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus. VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit). Then in Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit reversed the Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, regardless of whether perceived as unilateral or 
bilateral. 

The 10 percent evaluation assigned for the veteran's tinnitus 
is the highest available rating under 38 C.F.R. § 4.87, 
Diagnostic 6260. The holding of the Federal Circuit in Smith 
v. Nicholson confirms that 10 percent is the maximum rating 
under this or any previous versions of the rating schedule. 
Accordingly, as no higher evaluation is permitted by 
regulation, the veteran's claim for an increased rating must 
be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for restoration of a 10 percent rating for diabetes 
mellitus, type II, as of July 25, 2006, is denied.

A 10 percent rating for hypoglycemia as symptomatic of 
diabetes mellitus, type II is granted, effective February 13, 
2008, subject to the law and regulations governing the 
payment of VA compensation benefits. 

The claim for an initial rating higher than 10 percent for 
bilateral tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


